Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the process steps are for if the laser treatment is not part of the process of producing the film per claim 3. It would be obvious to one of ordinary skill to perform a variety of unrelated steps that do not incorporate into the invention.
For purposes of examination the exposure of some CNTs to a laser that is not used would be obvious to provide extra material for later film production or otherwise.   




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Jiang.
Feng (US 8,048,256) teaches pulling carbon nanotubes from an aligned carbon nanotube film from strips and applying an organic solutions to pull the CNTs together and form a grid pattern on a frame (See figure 1 and claims and part (f) detailed descriptions). The CNT films can be removed from the frame to form a free standing film (see claims). 
Feng does not teach a laser. 
Regarding claim 2, Jiang (US 2012/0251764) teaches laser treating a carbon nanotube film to increase pore size of the stacked CNT film by destroying CNT structure with the laser (See [0036-0039]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a pitch in order to provide separated films as in the primary reference or ratio of a pitch to diameter of the bundles dependent upon the desired pore sizing (See paragraph 25, Feng teaches larger diameters bundles mean smaller pores or gaps) of the films formed from multiple separates layers of CNT drawn and pulled CNT films formed rom forest arrays of CNTs (See above and claims and figures). 

Regarding claims to physical properties, the art teaches substantially the same composition and structure made by the same or substantially identical process. Therefore, the art would be expected to have the same physical properties or alteratively it would have been obvious to adjust the pore sizing via sizing of the CNT bundles or lasering the CNTs to adjust the sizing for particular properties.  
Regarding clam 10, the art teaches substantially the same angles with multilayered CNT films. 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Jiang, as above, further in view of Li.
The above art does not teach silver nanoparticles.  
Li (US 9.618,403) teaches forming a CNT film and adding silver nanoparticles to the CNT film to increase the conductivity of the film (paragraph 43). It would have been obvious to one of ordinary skill in the art at the time of filing to provide silver nanoparticles in order to enhance conductivity.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H MILLER/Primary Examiner, Art Unit 1783